— Appeal by defendant from a judgment of the Supreme Court, Kings County (Dowd, J.), rendered September 16,1980, convicting him of burglary in the first degree and assault in the second degree, upon a jury *643verdict, and imposing sentence. Judgment affirmed. We have considered all the arguments advanced by the defendant and are satisfied that reversal is not in order. Although the People introduced certain background information regarding the arresting officer’s successful arrest rate, which had no bearing on the charges against defendant, we find that this testimony did not sidetrack the jury from focusing on the main issue of the trial (see People v McCray, 60 AD2d 895; cf. People v Stanard, 32 NY2d 143). In our judgment, the comments of the Assistant District Attorney, on balance, did not deprive the defendant of a fair trial (see People v Toomer, 87 AD2d 875). Finally, we find that the trial court conducted a proper hearing to consider whether an unauthorized communication between one of the jurors and his spouse affected that juror’s ability to reach an impartial verdict (see People v McCurdy, 86 AD2d 493). In light of the juror’s unequivocal statements that he could remain impartial, the trial court acted properly by allowing him to continue with jury deliberations (cf. People v Blyden, 55 NY2d 73, 78). Mangano, J. P., Weinstein, Brown and Niehoff, JJ., concur.